DETAILED ACTION

Status of Claims
Claims 1-12 are pending.  Of the pending claims, claims 1-9 are presented for examination on the merits, and claims 10-12 are withdrawn from examination.
Claims 1, 3-7, and 9 are currently amended.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 1-9 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to the claims.

Status of Previous Double Patenting Rejections
The previous non-statutory double patenting rejections of claims 1-9 over claims 1-9 of Application No. 16/648,028 are moot because Application No. 16/648,028 is no longer pending.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:
Regarding claim 3, there may be an extra word in the limitation reciting “wherein the coating on a surface with of the particles of the respective metal” (underlining added).
Regarding claim 7, there appears to be a missing word between the phrases “on the surface” and “is carried out” in the limitation reciting “wherein a binder is used during the coating of the particles of the respective metal on the surface is carried out on different surface sides of the surface.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim is indefinite because it adds a step to a method limited by the transitional phrase “consisting of.”  Specifically, claim 1, upon which claim 3 depends, recites that the coating step includes the coating of particles of a chemical compound which are then further reduced/decomposed to their respective metals to form particles of their respective metals.  Claim 3, however, recites a step of coating the surface of the semifinished metal part directly with particles of the respective metals.  The coating step in claim 1, as amended and with the closed transitional phrase “consisting of,” permits no additional steps added in dependent claims.  See MPEP § 2111.03(II).
Additionally, the examiner notes that the invention as described in the disclosure as originally filed is directed to the coating of a chemical compound of a reducible/decomposable metal particles onto a part, followed by the reduction or decomposition to produce metal particles on the part.  See instant specification at page 3, lines 9-35 to page 4, lines 1-3; Working Examples 1-3; original claim 3.  There is no embodiment directed to the direct application of the respective metal particles onto the semifinished part.
Regarding claim 4, the claim is indefinite for the same reasons presented above in claim 3.  Claim 1, upon which claim 4 depends, recites that the coating step includes the coating of particles of a chemical compound which are then further reduced/decomposed to their respective metals to form particles of their respective metals.  Claim 4, however, implies a step of coating the surface of the semifinished metal part directly with particles of the respective metals by reciting a step of using a binder to improve adhesion of said respective metal particles.  The coating step in claim 1, as amended and with the closed transitional phrase “consisting of,” permits no additional steps added in dependent claims.  See MPEP § 2111.03(II).
Additionally, the invention as described in the disclosure as originally filed is directed to the coating of a chemical compound of a reducible/decomposable metal particles onto a part, followed by the reduction or decomposition to produce metal particles on the part.  See instant specification at page 3, lines 9-35 to page 4, lines 1-3; Working Examples 1-3; original claim 4.  There is no embodiment directed to the direct application of the respective metal particles onto the semifinished part.
Regarding claim 5, the claim is indefinite for the same reasons presented above in claim 3.  Claim 1, upon which claim 5 depends, recites that the coating step includes the coating of particles of a chemical compound which are then further reduced/decomposed to their respective metals to form particles of their respective metals.  Claim 5, however, recites a step of coating the surface with particles of the respective metals.  Claim 5 further recites an additional step of repeating a coating step.  Repeating a step adds a step.  The coating step in claim 1, as amended and with the closed transitional phrase “consisting of,” permits no additional steps added in dependent claims.  See MPEP § 2111.03(II).
Additionally, the invention as described in the disclosure as originally filed is directed to the coating of a chemical compound of a reducible/decomposable metal particles onto a part, followed by the reduction or decomposition to produce metal particles on the part.  See instant specification at page 3, lines 9-35 to page 4, lines 1-3; Working Examples 1-3; original claim 5.  There is no embodiment directed to the direct application of the respective metal particles onto the semifinished part.
Regarding claim 6, the claim is indefinite for the same reasons presented above in claim 3.  Claim 1, upon which claim 6 depends, recites that the coating step includes the coating of particles of a chemical compound which are then further reduced/decomposed to their respective metals to form particles of their respective metals.  Claim 6, however, recites a step of coating the surface with particles of the respective metals.  Claim 6 further recites an additional step of carrying out multiple coating steps.  Repeating a step adds a step.  The coating step in claim 1, as amended and with the closed transitional phrase “consisting of,” permits no additional steps added in dependent claims.  See MPEP § 2111.03(II).
Additionally, the invention as described in the disclosure as originally filed is directed to the coating of a chemical compound of a reducible/decomposable metal particles onto a part, followed by the reduction or decomposition to produce metal particles on the part.  See instant specification at page 3, lines 9-35 to page 4, lines 1-3; Working Examples 1-3; original claim 6.  There is no embodiment directed to the direct application of the respective metal particles onto the semifinished part.
Regarding claim 7, the claim is indefinite for the same reasons presented above in claim 3.  Claim 1, upon which claim 7 depends, recites that the coating step includes the coating of particles of a chemical compound which are then further reduced/decomposed to their respective metals to form particles of their respective metals.  Claim 7, however, recites a step of coating the surface of the semifinished metal part directly with particles of the respective metals.  The coating step in claim 1, as amended and with the closed transitional phrase “consisting of,” permits no additional steps added in dependent claims.  See MPEP § 2111.03(II).
Additionally, the invention as described in the disclosure as originally filed is directed to the coating of a chemical compound of a reducible/decomposable metal particles onto a part, followed by the reduction or decomposition to produce metal particles on the part.  See instant specification at page 3, lines 9-35 to page 4, lines 1-3; Working Examples 1-3; original claim 7.  There is no embodiment directed to the direct application of the respective metal particles onto the semifinished part.

Allowable Subject Matter
Claims 1, 2, 8, and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is US 2014/0221700 (A1) to Radivojevic et al. (“Radivojevic”).  Radivojevic discloses a method of forming a surface-modified metallic foam body that includes applying a second material in the form of a powder onto the foam body and alloying the second material to the metallic foam by applying a heat treatment.  The resulting foam’s specific surface area increases from 0.0222 m2/g to 57.4 m2/g (at least by a factor of 5).  However, Radivojevic teaches a required step of leaching to attain a desired porous surface structure (para. [0065]).  The claimed invention recites the transitional phrase consisting of and excludes a leaching step.  Thus, Radivojevic does not teach the method as claimed, including the use of reducible/decomposition metal precursor compound and sintering alone, to attain the claimed surface area characteristic and increase.

Response to Arguments
Applicant’s arguments, see page 6, filed 02/24/2022, with respect to Radivojevic have been fully considered and are persuasive.  Accordingly, the rejections over Radivojevic in view of the secondary references to Naumann ‘767, Cendak, and Naumann ‘637 have been withdrawn. 
Applicant is notified that claims 10-12 are not eligible for rejoinder.  Despite claim 10 referring to allowable claim 1, claims 10-12 are product-by-process claims because they seek to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  See MPEP § 2113.  The reference to method claim 1 in the preamble of claim 10 is not accorded patentable weight and does not impart allowability to claims 10-12.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 3, 2022